The prisoner, George Crutch, had been before indicted at this term for the same offense, the stealing of a half-barrel of mackerel, and on arraignment had pleaded not guilty, and after a jury had been duly empanneled and sworn to try the case, but before any witness had been called in it to the stand, the Attorney General had discovered that the indictment was defective, inasmuch as it omitted to allege the value of the property stolen, and with the permission of the Court, but *Page 205 
without the consent of the prisoner who had no counsel, entered anolle prosequi with a view to send up the present corrected indictment for the offense. The Court, however, took occasion to admonish him before the nolle prosequi was entered that it must be done subject to all legal exceptions as to the consequences and the effect it might have at that stage of the trial on another indictment for the offense.